Opinion by
Keefe, J.
In accordance with stipulation of counsel and the cited decision the following allowances were made to compensate for the weight of the inedible substance on the outside of the cheese: (1) 2]4 percent for the cheese similar in all material respects to the Romano, Pecorino Romano Sardo, Provolone, or Sbrinz cheesy which was the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706); and (2) 1 percent for the cheese similar to the Reg-giano cheese the subject of Scaramelli v. United States, supra. The protests were sustained to this extent.